Exhibit FOR IMMEDIATE RELEASE Hudson Valley Holding Corp. CONTACT 21 Scarsdale Road James J. Landy Yonkers, NY 10707 President & CEO (914) 771-3230 Stephen R. Brown Sr. EVP, CFO and Treasurer (914) 771-3212 HUDSON VALLEY HOLDING CORP. ANNOUNCES NINE MONTH EARNINGS OF $25.4 MILLION YONKERS, NY, November 7, 2008 …On Monday, October 20, 2008, Hudson Valley Holding Corp. announced record earnings of $26.0 million for the nine months ended September 30, 2008.Today, the Holding Corp. announced that earnings for the period were $25.4 million. According to James J. Landy, President & CEO, “Subsequent to our original announcement, while performing our standard quarter end review of our financial results, we received new information regarding one of our investment securities.
